                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES ESPENSHADE,                       :      Civil No. 3:18-cv-760
                                          :
             Petitioner                   :      (Judge Mariani)
                                          :
      v.                                  :
                                          :
KEVIN KAUFFMAN, et al.,                   :
                                          :
             Respondents                  :

                                         ORDER

      AND NOW, this 2nd day of April, 2020, upon consideration of the petition for writ of

habeas corpus (Doc. 1), and in accordance with the Court’s Memorandum of the same date,

IT IS HEREBY ORDERED THAT:

      1.     The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C. § 2254
             is DENIED.

      2.     The Clerk of Court is directed to CLOSE this case.

      3.     There is no basis for the issuance of a certificate of appealability. See 28
             U.S.C. § 2253(c).




                                          ____s/ Robert D. Mariani_________________
                                          Robert D. Mariani
                                          United States District Judge
